DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on June 30, 2021.  Claims 1-25 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 6-8, 11-13, 16-18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.


The claim recites the limitation of “obtaining…” The obtaining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “generating… a compressed current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

For Step 2, Prong 2, the claim recites additional elements: processor, first learner, neural network layer of the DNN, by training the neural network layer, second learner and transmitting.

The processor is no more than mere instructions to apply the exception using a generic computer component. The neural network layer of the DNN is a technology limitation.  
The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form. It does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
Step 2B
The “transmit” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by [0040] of Yu et al. (US 2013/0138436 A1).

The additional elements of first and second learners do not improve any technology.  They do link the first and second learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as:

The claim recites the limitation of “generating… a scaled residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “dividing…” The dividing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the dividing step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim does recite an additional element: processor.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as:

The claim recites the limitation of “…calculated by…” The calculated limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim does not include any additional elements.

Regarding Claim 6:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “obtaining…” The obtaining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “generating… a compressed current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

For Step 2, Prong 2, the claim recites additional elements: processor, first learner, neural network layer of the DNN, by training the neural network layer, second learner and transmitting.

The processor is no more than mere instructions to apply the exception using a generic computer component. The neural network layer of the DNN is a technology limitation.  
The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form. It does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The “transmit” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by [0040] of Yu et al. (US 2013/0138436 A1).

The additional elements of first and second learners do not improve any technology.  They do link the first and second learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as:

The claim recites the limitation of “generating… a scaled residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “dividing…” The dividing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim does recite an additional element: processor.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 7, recites further limitations such as:

The claim recites the limitation of “…calculated by…” The calculated limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim does not include any additional elements.

Regarding Claim 11:
For Step 1, the claim is a computer program product so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “obtaining…” The obtaining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… a current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “generating… a compressed current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

For Step 2, Prong 2, the claim recites additional elements: processor, first learner, neural network layer of the DNN, by training the neural network layer, second learner and transmitting.

The processor is no more than mere instructions to apply the exception using a generic computer component. The neural network layer of the DNN is a technology limitation.  
The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form and does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The “transmit” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by [0040] of Yu et al. (US 2013/0138436 A1).

The additional elements of first and second learners do not improve any technology.  They do link the first and second learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as:

The claim recites the limitation of “generating… a scaled residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “dividing…” The dividing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim does not include any additional elements.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 12, recites further limitations such as:

The claim recites the limitation of “…calculated by…” The calculated limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim does not include any additional elements.

Regarding Claim 16:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:


The claim recites the limitation of “generating… a current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “generating… a compressed current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

For Step 2, Prong 2, the claim recites additional elements: learners, neural network layer of the DNN, by training the neural network layer, and transmitting.

The neural network layer of the DNN is a technology limitation.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by [0015] of Weinstein (US 2016/0098522 A1 A1).
The additional elements of learners do not improve any technology.  They do link the learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.  The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form and does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 167, recites further limitations such as:
The claim recites the limitation of “generating… a scaled residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “dividing…” The dividing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim does not include any additional elements.

Regarding Claim 21:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating… a current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “generating… a compressed current residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

For Step 2, Prong 2, the claim recites additional elements: learners, neural network layer of the DNN, by training the neural network layer, and transmitting.

The neural network layer of the DNN is a technology limitation.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by [0015] of Weinstein (US 2016/0098522 A1 A1).
The additional elements of learners do not improve any technology.  They do link the learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.
The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form and does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 21, recites further limitations such as:
The claim recites the limitation of “generating… a scaled residue vector.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “dividing…” The dividing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying…” The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim does not include any additional elements.

Regarding Claim 23:
Claim 23, which incorporates the rejection of claim 22, recites further limitations such as:
The claim recites the limitation of “…calculated by…” The calculated limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental concept. 
The claim does not include any additional elements.
Examiner’s comments
For the record a complete prior art search was made for claims 1-25.  No art rejection is made for these claims. Claims 4-5, 9-10, 14-15, 19-20 and 24-25 are objected and not rejected under 35 USC 101. Claims 1-3, 6-8, 11-13, 16-18, and 21-23 are only rejected under 35 USC 101 as explained above in this office action.  The closest prior art  
Dryden et al. (“Communication Quantization for Data-parallel Training of Deep Neural Networks”) teaches data set divided into mini-batches.  However there is no prior art to cover the following limitation: “generating, by the processor, a compressed current residue vector based at least in part on dividing the residual gradient weights of the current residue vector into a plurality of bins of a uniform size and quantizing a subset of the residual gradient weights of one or more bins of the plurality of bins, wherein quantizing the subset of the residual gradient weights is based at least in part on calculating a scaling parameter for the minibatch and calculating a local maximum of each bin, wherein the uniform size of the bins is a hyper-parameter of the DNN.”
Response to Applicant’s arguments
The Applicant’s arguments filed on 06/30/21 have been fully considered but are not persuasive for the 101 rejection. 
Claim rejections - 35 U.S. C § 101
Argument 2 
The described in example 39 where not considered abstract due to the fact that no
mathematical expression was positively recited, the claims were not an economic practice, and the claims could not reasonably be performed in the human mind. The claims, in example 39, were a neural network framework that is utilized for human facial detection using some novel features. The first feature was the use of an expanded training set of facial images to train the neural network. Similarly, in the present claims, the current gradient vector that will be compressed for faster training of a DNN includes the network layer trained by a minibatch of training data to speed up the initialization of the neural network which is later used in the novel compression scheme. Applicant submits that the exemplary claims in example 39 are analogous and thus the present claims should not be considered abstract because they are not a mathematical expression, an economic practice, and nor can they be performed wholly within the human mind.

Examiner’s response:
Examiner respectfully disagrees.  First in example 39, the neural network has been a trained with the first training set to create a second training set for the second neural network training. Unlike the present claims, the neural network has been trained once.   

Examiner submits that the exemplary claims in example 39 are different and thus the present claims are not analogous and should be considered abstract because they are a combination of mental and mathematical concepts. 

Argument 2 
This distributed system technique still requires significant time to complete for DNN systems. However, the present claims, utilizing compression and scaling parameters, reduces this time by accelerating training in the distributed system nodes (e.g., separate processors and/or processing systems). This defines the problem in the technological space and provides a technological solution. These additional elements reflect both an improvement in the functioning of a computer, or an improvement to other technology or technical field, which is a requirement under MPEP 2106.05(a). For example, a modification of internet hyperlink protocol to dynamically produce a dual source hybrid web page. See MPEP 2106.05(a) for more information concerning improvements in the functioning of a computer or to any other technology or technical field, including a discussion of the exemplar provided herein, which is based on DDR Holdings, 773 F.3d at 1258-59. See also USPTO Finjan Memorandum (discussing Finjan and Core Wireless). This consideration has also been referred to as the search for a technological solution to a technological problem. The technological problem is clearly defined in paragraph [0054] and a technological solution in the claims is presented.
Examiner’s response:
Examiner respectfully disagrees.  The additional elements of learners do not improve any technology.  They do link the learners to the abstract idea.  Therefore, the first and second learners are not significantly more. 
The neural network layer of the DNN is a technology limitation that does not improve any existing technology.
The additional element “by training the neural network layer” does not improve any technology.   It is recited in a passive form and does link the “by training the neural network layer” to the abstract idea.  Therefore the “by training the neural network layer” is not significantly more.  The claim is directed to the abstract idea. 

Claim 1 of the ’844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable.”
The district court’s claim construction decision emphasizes that this “identif[y] suspicious code” limitation can only be satisfied if the security profile includes “details about the suspicious code in the received downloadable, such as . . . ‘all potentially hostile or suspicious code operations that may be attempted by the Downloadable.’” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2014 WL 5361976, at *9 (N.D. Cal. Oct. 20, 2014). The security profile must include the information about potentially hostile operations produced by a “behavior-based” virus scan. This operation is distinguished from traditional, “code-matching” virus scans that are limited to recognizing the presence of previously-identified viruses, typically by comparing the code in a downloadable to a database of known suspicious code. The question, then, is whether this behavior-based virus scan in the ’844 patent constitutes an improvement in computer functionality. We think it does.
Unlike to Finjan, “utilizing compression and scaling parameters, reduces this time by accelerating training in the distributed system nodes…” does not use or add a “security profile that identifies suspicious code in the received Downloadable.”  Therefore, the claim does not constitutes an improvement in computer functionality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122